Exhibit Report of Independent Auditors To the Board of Directors of SemGroup Energy Partners G.P., L.L.C.: In our opinion, the accompanying consolidated balance sheet presents fairly, in all material respects, the financial position of SemGroup Energy Partners G.P., L.L.C. and subsidiaries (the “Company”) at December 31, 2008 in conformity with accounting principles generally accepted in the United States of America. This financial statement is the responsibility of the Company’s management. Our responsibility is to express an opinion on this financial statement based on our audit. We conducted our audit of this statement in accordance with auditing standards generally accepted in the United States of America. Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the balance sheet is free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the balance sheet, assessing the accounting principles used and significant estimates made by management, and evaluating the overall balance sheet presentation. We believe that our audit of the balance sheet provides a reasonable basis for our opinion. The accompanying financial statement has been prepared assuming that the Company will continue as a going concern. As discussed in Note 17 to the financial statement, the Company has substantial long-term debt, a deficit in partners’ capital, significant litigation uncertainties, and other issues, which raise substantial doubt about its ability to continue as a going concern. Management's plans in regard to these matters are also described in Note 17. The financial statement does not include any adjustments that might result from the outcome of this uncertainty /s/
